Citation Nr: 1142474	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  09-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, denied service connection for neck and back injuries.  The RO also granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation effective May 15, 2008.  The matter has since been transferred to the RO in Denver, Colorado.

A Travel Board hearing was held in June 2011 with the Veteran in Denver, Colorado, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  He also testified at an RO hearing in April 2009.  Transcripts of the testimony from both hearings are in the claims file.

During the aforementioned Board hearing, the Veteran submitted additional evidence in support of his claims, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDINGS OF FACT

1.  In November 2009, prior to promulgation of a decision in the appeal, the Veteran and indicated through written communication that he would like to withdraw the appeal as to the issue of entitlement to an increased initial rating for service-connected bilateral hearing loss.

2.  The Veteran's cervical spine degenerative changes are not etiologically related to service.

3.  The Veteran's lumbar spine degenerative changes are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to an increased initial rating for the Veteran's service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  A neck injury was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A back injury was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated in a June 2011 written statement that they wanted to withdraw the issue of entitlement to an increased initial rating for the Veteran's service-connected bilateral hearing loss.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an increased initial rating for the Veteran's service-connected bilateral hearing loss, and it is dismissed.

B.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide an opinion as to the etiology of the Veteran's neck and back disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


C.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, treatment, or diagnoses of a neck injury or back injury in service.  The Veteran underwent an enlistment examination in July 1963 and a separation examination in July 1967.  No relevant abnormalities were noted during either examination.

The Veteran underwent VA examinations in August 1968 and December 1974.  Both examinations noted full range of motion of the cervical and lumbar spines, as well as normal gait and posture.  No diagnoses were rendered.

The Veteran was seen for neck and back pain in November 2005.  He reported a long history of pain in both areas.  He was diagnosed with multilevel discogenic, spondylotic, and degenerative changes throughout the cervical and lumbar spines based on MRI findings.

The Veteran testified at an RO hearing in April 2009.  He denied any back or neck problems prior to service.  During combat operations in March 1965, he injured himself while loading 55-pound projectiles into the 5-inch gun he was assigned to.  Although he reported these injuries to his commanding officer, he was told to "suck it up" and not show pain.  However, he later went to sick bay and received aspirin from the corpsman, who told the Veteran that he was ordered not to provide any additional treatment.  He testified that he reported his injuries at the time of his separation examination.  After he was discharged, he sought treatment for neck and back problems at the VA hospital in San Diego.  However, he also had a hand injury and was informed that he could only be treated for one condition at a time.  He underwent a VA examination in 1974 in which he also reported his injuries.  From 1974 through 2006, he had many private examinations which confirmed neck and back problems.  He was later forced to retire from his job due to his medical condition.

The Veteran submitted additional written statements reiterating his oral testimony.

The Veteran also submitted a May 2009 letter from Dr. G.H.W.  He stated that he had treated the Veteran since April 2004.  The Veteran reported neck and back injuries in March 1965.  The examiner reviewed the Veteran's military records and medical records, and concluded that his current neck and back pain are due to the aforementioned injuries.

The Veteran also submitted a June 2009 letter from Dr. R.B.K., who treated the Veteran in October 2006.  He stated that the Veteran had degenerative changes in both the cervical and lumbar spines.  These changes were degenerative in nature.  That is, they were due primarily to wear and tear over time.  However, certain external factors, such as trauma or excessive lifting, may predispose someone to this degeneration or accelerate its development.  Therefore, it was quite possible that the Veteran's military service may have contributed significantly to his current condition.

The Veteran underwent a VA examination in May 2010.  The claims file was reviewed by the examiner, who recorded a summary of the Veteran's in-service and post-service complaints and treatment in the examination report.  The Veteran reported a history of his conditions consistent with his testimony above, adding that he received injections for back and neck pain in the 1970's and 1990's, respectively.  The examiner diagnosed the Veteran with cervical spine degenerative disc disease with a positive Spurling's test, and lumbar spine degenerative disc disease.  However, he concluded that these conditions were less likely than not related to service.  This conclusion was based on the fact that the Veteran's service records reflect no complaints of neck or back symptoms, the separation examination indicated normal findings, and additional examinations in 1968 and 1974 showed normal gait, posture, and range of motion.  Moreover, the first documented complaints occurred in November 2005, almost 40 years after service.

The Veteran testified at a Board hearing in June 2011.  He again stated that he injured his neck and back during combat operations in March 1965.  After loading a couple of the 55-pound projectiles into the gun, he felt severe back and neck pain.  After these operations ceased, he reported his condition to his commanding officer, but was told not to show pain.  He was in pain that night, and was later told he could go to sick bay to get some aspirin.  He continued to have neck and back pain from that time, and was reassigned to an office position.  He mentioned his symptoms to the examiner during his separation examination, but was told that his complaints could not be put into the formal record.

Based on the evidence of record, the Board finds that service connection for neck and back injuries is not warranted.  Although the Veteran is diagnosed with degenerative disc disease of both the cervical and lumbar spines, the overall weight of the evidence is against a finding that either condition is related to service.  

The Board notes that there are several medical opinions addressing the etiology of the Veteran's conditions.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Dr. G.H.W. stated that he reviewed the Veteran's military records and medical records, and concluded that his current neck and back pain are due to the aforementioned injuries.  However, he does not provide a rationale or basis for his conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Dr. R.B.K. stated it was quite possible that the Veteran's military service may have contributed significantly to his current degenerative changes.  However, service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Therefore, the Board affords this opinion less probative weight.

In contrast, the May 2010 VA examiner stated that it was less likely than not that the Veteran's current conditions were related to service.  He also provided specific bases for that conclusion, namely the lack of any relevant documented findings either during service or for many years after service.  Therefore, the Board affords this opinion the greatest amount of weight in assessing the etiology of the Veteran's neck and back conditions.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service orthopedic disorders.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his neck and back injuries are the result of handling heavy projectiles during service, he has not demonstrated the medical knowledge required to establish an etiological nexus between his skin disorders and in-service chemical exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the Board notes that there are no documented complaints during service or at the time of the Veteran's separation examination.  The Board acknowledges the Veteran's statements that he was told to ignore his injuries and continue his duties.  However, the fact that he was shown to have no disabilities at separation, did not demonstrate a neck or back disorder on examinations in 1968 and 1974, and was not shown to have a diagnosed condition until decades after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).


ORDER

The appeal regarding the Veteran's claims for entitlement to an increased initial rating for service-connected bilateral hearing loss is dismissed.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a back injury is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


